EXHIBIT 10.13

 

UNITED SECURITY BANCSHARES, INC.

2013 INCENTIVE PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

(Three-Year Vesting)

 

This Nonqualified Stock Option Agreement (this “Agreement”) is made and entered
into as of the Grant Date (defined below) by and between FIRST US BANCSHARES,
INC., a Delaware corporation (the “Company”) and _______________________ (the
“Participant”).

 

Grant Date:                                                                  

 

Exercise Price (per share):                                          

 

Number of Option Shares:                                          

 

Expiration Date:                                                          

 

 

1.     Grant of Option.

 

1.1     Grant; Type of Option. The Company hereby grants to the Participant an
option (the “Option”) to purchase the total number of shares of Common Stock of
the Company equal to the Number of Option Shares set forth above, at the
Exercise Price set forth above. The Option is granted pursuant to the terms of
the United Security Bancshares, Inc. 2013 Incentive Plan (the “Plan”). The
Option is intended to be a Nonqualified Stock Option and not an Incentive Stock
Option within the meaning of Section 422 of the Internal Revenue Code.

 

1.2     Subject to Plan. The grant of the Option is subject to the terms and
conditions of the Plan. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Plan.

 

2.     Exercise Period; Vesting.

 

2.1     Vesting Schedule. Subject to Section 3 of this Agreement, the Option
shall ratably vest in equal installments over a three-year period commencing on
the Grant Date, such that one-third of the Option shall vest on each of the
first three anniversaries of the Grant Date; provided, however, that if the
Number of Option Shares is not evenly divisible by three, then on each
anniversary of the Grant Date, the Number of Option Shares with respect to which
the Option vests shall be rounded down to the nearest whole number of Option
Shares, and any fraction of an Option Share previously rounded down shall vest
of the third anniversary of the Grant Date. Notwithstanding anything in this
Agreement to the contrary, the Committee may, in its sole discretion, accelerate
the time at which the Option may first be exercised or the time during which an
Award or any part thereof shall vest.  Any unvested portion of the Option shall
not be exercisable on or after the Participant’s termination of Continuous
Service.

 

2.2     Expiration. The Option shall expire on the Expiration Date set forth
above, or earlier as provided in this Agreement or the Plan.

 

3.     Termination of Continuous Service.

 

3.1     Termination for Reasons Other Than Disability, Death or Retirement. If
the Participant’s Continuous Service is terminated for any reason other than
Disability, death or retirement, then the Participant may exercise the vested
portion of the Option, but only within such period of time ending on the earlier
of (a) the date three months following the termination of the Participant’s
Continuous Service or (b) the Expiration Date; provided, however, that if the
Participant’s Continuous Service is terminated for Cause, the Option (whether
vested or unvested) shall immediately terminate and cease to be exercisable.

 

3.2     Termination Due to Disability. If the Participant’s Continuous Service
terminates as a result of the Participant’s Disability, then any unvested
portion of the Option shall become fully vested on the date of termination, and
the Participant (or, in the event that the Disability is caused by the
Participant’s incapacity, the Participant’s personal representative) may
exercise the vested Option at any time prior to the Expiration Date.

 

3.3     Termination Due to Death. If the Participant’s Continuous Service
terminates as a result of the Participant’s death, then any unvested portion of
the Option shall become fully vested on the date of death, and the vested Option
may be exercised by the Participant’s estate, by a person who acquired the right
to exercise the Option by bequest or inheritance or by the person designated
pursuant to Section 6 hereof to exercise the Option upon the Participant’s death
at any time prior to the Expiration Date.

 

3.4     Termination Due to Retirement. If the Participant’s Continuous Service
terminates as a result of the Participant’s retirement, then any unvested
portion of the Option shall become fully vested on the date of retirement, and
the Participant may exercise the vested Option at any time prior to the
Expiration Date. For purposes of this Agreement, “retirement” shall mean the
termination of Participant’s Continuous Service upon termination of employment
at age 65 or later in accordance with the policies of the Company.

 

3.5     Extension of Termination Date. If, following the Participant’s
termination of Continuous Service for any reason, the exercise of the Option is
prohibited because the exercise of the Option would violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system,
then the Option shall terminate on the earlier of (a) the Expiration Date or (b)
the expiration of a period after termination of the Participant’s Continuous
Service that is thirty (30) days after the end of the period during which the
exercise of the Option would be in violation of such registration or other
securities law requirements.

 

 

--------------------------------------------------------------------------------

 

 

4.     Manner of Exercise.

 

4.1     Election to Exercise. To exercise the Option, the Participant (or, in
the case of exercise after the Participant’s death or incapacity, the
Participant’s executor, administrator, heir, legatee or personal representative,
as the case may be) must deliver to the Company an executed stock option
exercise agreement in such form as is approved by the Committee from time to
time (the “Exercise Agreement”), which shall set forth, inter alia:

 

(a)     the Participant’s election to exercise the Option;

 

(b)     the number of shares of Common Stock being purchased;

 

(c)     any restrictions imposed on the shares; and

 

(d)     any representations, warranties and agreements regarding the
Participant’s investment intent and access to information as may be required by
the Company to comply with applicable securities laws.

 

If someone other than the Participant exercises the Option, then such person
must submit documentation reasonably acceptable to the Company verifying that
such person has the legal right to exercise the Option.

 

4.2     Payment of Exercise Price. The entire Exercise Price of the Option shall
be payable in full at the time of exercise to the extent permitted by applicable
statutes and regulations, either:

 

(a)     in cash or by certified or bank check at the time the Option is
exercised; or

 

(b)     upon the following terms, if approved by the Committee in its
discretion:

 

 

(i)

by delivery to the Company of other shares of Common Stock, held by the
Participant for at least six (6) months (or such longer or shorter period of
time required to avoid a charge to earnings for financial accounting purposes)
and duly endorsed for transfer to the Company, with a Fair Market Value on the
date of delivery equal to the Exercise Price (or portion thereof) due for the
number of shares being acquired, or by means of attestation whereby the
Participant identifies for delivery specific shares of Common Stock that the
Participant has held for more than six (6) months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes) and that have an aggregate Fair Market Value on the date of
attestation equal to the Exercise Price (or portion thereof) and receives a
number of shares of Common Stock equal to the difference between the number of
shares thereby purchased and the number of identified attestation shares of
Common Stock (a “Stock for Stock Exchange”);

 

 

(ii)

through a “cashless exercise program” established with a broker;

 



 

(iii)

by a reduction in the number of shares of Common Stock otherwise deliverable
upon exercise of such Option with a Fair Market Value equal to the aggregate
Exercise Price at the time of exercise;

 

 

(iv)

by any combination of the foregoing methods; or

 

 

(v)

in any other form of legal consideration that may be acceptable to the
Committee.

 

4.3     Withholding. Prior to the issuance of shares upon the exercise of the
Option, the Participant must make arrangements satisfactory to the Company to
pay or provide for any applicable federal, state and local withholding
obligations of the Company. The Participant may satisfy any federal, state or
local tax withholding obligation relating to the exercise of the Option by any
of the following means:

 

(a)     tendering a cash payment;

 

(b)     authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable to the Participant as a result of the
exercise of the Option; provided, however, that no shares of Common Stock are
withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or

 

(c)     delivering to the Company previously owned and unencumbered shares of
Common Stock.

 

In addition, the Company has the right to withhold any amounts described in this
Section from any compensation paid to the Participant, subject to Section 409A
of the Code.

 

2

--------------------------------------------------------------------------------

 

 

4.4     Issuance of Shares. Provided that the Exercise Agreement and payment are
in form and substance satisfactory to the Company, the Company shall within a
reasonable time thereafter issue the shares of Common Stock registered in the
name of the Participant, the Participant’s authorized assignee, or the
Participant’s legal representative, and shall deliver certificates representing
the shares with the appropriate legends affixed thereto, or otherwise cause the
shares of Common Stock registered in the name of the Participant to be recorded
in the Company’s book-entry system maintained by the Company’s transfer agent.
No fractional shares of Common Stock shall be issued or delivered pursuant to
the exercise of the Option. The Committee shall determine whether cash,
additional Awards or other securities or property shall be issued or paid in
lieu of fractional shares of Common Stock or whether any fractional shares
should be rounded, forfeited or otherwise eliminated.

 

5.     No Right to Continued Employment; No Rights as Shareholder. Neither the
Plan nor this Agreement shall confer upon the Participant any right to be
retained in any position, including as an Employee, Consultant or Director of
the Company or any Affiliate of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Participant’s Continuous Service at any time, with or without
Cause. The Participant shall not have any rights as a shareholder with respect
to any shares of Common Stock subject to the Option prior to the date of
exercise of the Option, including, but not limited to, with respect to any
dividends or other distributions for which the record date is prior to the date
on which the Option is exercised.

 

6.     Transferability. Except as otherwise provided in this Agreement or the
Plan, the Option is not transferable by the Participant other than by will or by
applicable laws of descent and distribution and, during the lifetime of the
Participant, shall be exercisable only by the Participant. No assignment or
transfer of the Option, or the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise (except as otherwise provided in
this Agreement or the Plan) shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer, the Option shall terminate and become of no further effect.
Notwithstanding the foregoing, an Option may, in the sole discretion of the
Committee, be transferrable to a Permitted Transferee upon written approval by
the Committee. In addition, the Participant may, by delivering written notice to
the Company in a form satisfactory to the Company, designate a third party who,
in the event of the death of the Participant, shall thereafter be entitled to
exercise the Option.

 

7.     Change in Control.

 

7.1     Acceleration of Vesting. In the event of a Change in Control,
notwithstanding any provision of the Plan or this Agreement to the contrary, the
Option shall become immediately vested and exercisable with respect to 100% of
the shares subject to the Option. To the extent practicable, such acceleration
of vesting and exercisability shall occur in a manner and at a time which allows
the Participant the ability to participate in the Change in Control with respect
to the shares of Common Stock received.

 

7.2     Cash-out. In the event of a Change in Control, the Committee may, in its
discretion and upon at least ten (10) days’ advance notice to the Participant,
cancel the Option and pay to the Participant (in cash, stock or any combination
thereof) the value of the Option based on the price per share of Common Stock
received or to be received by other shareholders of the Company in the
transaction, subject to Section 409A of the Code. Notwithstanding the foregoing,
if at the time of a Change in Control the Exercise Price of the Option equals or
exceeds the price paid for a share of Common Stock in connection with the Change
in Control, the Committee may cancel the Option without the payment of
consideration therefor.

 

8.     Adjustments. The shares of Common Stock subject to the Option may be
adjusted or terminated in any manner as contemplated by Section 11 of the Plan.
The Company shall give each Participant notice of any such adjustment, and, upon
notice, such adjustment shall be conclusive and binding for all purposes.

 

9.     Tax Liability. Notwithstanding any action the Company takes with respect
to any or all income tax, social insurance, payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Participant’s responsibility and the Company (a) makes
no representation or undertakings regarding the treatment of any Tax-Related
Items in connection with the grant, vesting, or exercise of the Option or the
subsequent sale of any shares acquired on exercise; and (b) does not commit to
structure the Option to reduce or eliminate the Participant’s liability for
Tax-Related Items.

 

10.     Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Common Stock shall be subject to compliance by the Company
and the Participant with all applicable requirements of federal and state
banking and securities laws and with all applicable requirements of any stock
exchange on which the Company’s shares of Common Stock may be listed. No shares
of Common Stock shall be issued pursuant to this Option unless and until any
then-applicable requirements of state or federal laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its
counsel. Further, the Company may require the Participant to execute and deliver
to the Company a letter of investment intent in such form and containing such
provisions as the Committee may require prior to Participant’s purchase of any
Common Stock pursuant to an Option. The Participant understands that the Company
is under no obligation to register the shares of Common Stock with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance. If, after reasonable efforts, the Company is
unable to obtain from any regulatory commission or agency the authority that
counsel for the Company deems necessary for the lawful issuance and sale of
Common Stock under the Plan, then the Company shall be relieved from any
liability for failure to issue and sell such Common Stock upon exercise of any
Option unless and until such authority is obtained.

 

11.     Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the following address:

 

First US Bancshares, Inc.

c/o Secretary

131 West Front Street

P.O. Box 249

Thomasville, AL 36784

 

Any notice required to be delivered to the Participant under this Agreement
shall be in writing and addressed to the Participant at the Participant’s
address as shown in the records of the Company. Either party may designate
another address in writing (or by such other method approved by the Company)
from time to time.

 

3

--------------------------------------------------------------------------------

 

 

 

12.     Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to
that state’s conflict of law principles.

 

13.     Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

 

14.     Options Subject to Plan. This Agreement is subject to the Plan, as
approved by the Company’s shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
shall govern and prevail.

 

15.     Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement shall be binding upon the Participant
and the Participant’s beneficiaries, executors, administrators, representatives
and the person(s) to whom the Option may be transferred pursuant to Section 6 of
this Agreement or by will or the laws of descent or distribution.

 

16.     Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

17.     Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion;
provided, however, that the rights of the Participant under this Agreement shall
not be impaired by any such amendment, cancellation or termination of the Plan
unless (a) the Company requests the consent of the Participant and (b) the
Participant consents in writing. The grant of the Option in this Agreement does
not create any contractual right or other right to receive any Options or other
Awards in the future. Future Awards, if any, shall be made at the sole
discretion of the Company. Any amendment, modification, or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Participant’s employment with the Company.

 

18.     Amendment. The Committee has the right at any time, and from time to
time, to amend, alter, suspend, discontinue or cancel the Option, prospectively
or retroactively; provided, however, that no such amendment shall adversely
affect the Participant’s material rights under this Agreement without the
Participant’s written consent, and any such amendment shall be in accordance
with Section 409A of the Code.

 

19.     No Impact on Other Benefits. The value of the Participant’s Option is
not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

 

20.     Time Periods; Counting. For purposes of this Agreement, any time period
specified in terms of days shall be counted from the day following that of the
event marking the start of the time period and shall end on the day following
the last day of the period specified. When the time period is expressed in
months, it shall be counted from date to like date except where a terminal date
so fixed exceeds the number of days in a calendar month, in which case, the time
period shall end on the last day of the month. When the last day of a time
period is a Saturday, Sunday or legal holiday recognized by the Board of
Governors of the Federal Reserve System, the time period shall be extended to
the first working day of the Company following such day.

 

21.     Headings. The headings in this Agreement are for purposes of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

 

22.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, shall have the same
effect as physical delivery of the paper document bearing an original signature.

 

23.     Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon an exercise of the Option or
disposition of the underlying shares of Common Stock and that the Participant
should consult a tax advisor prior to such exercise or disposition.

 

24.     Section 409A. The Option is intended to be exempt from or comply with
Section 409A of the Code to the extent subject thereto, and, accordingly, to the
maximum extent permitted, the Option shall be interpreted and administered to be
in compliance therewith. Any action taken under this Agreement shall be in
accordance with Section 409A.

 

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

FIRST US BANCSHARES, INC.,

a Delaware corporation

 

By: ___________________________

 

Name:

Title:

 

PARTICIPANT

 

By: ___________________________

 

Name: _________________________

 

 

 

5